DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the method of obtaining a first light source color temperature and a first scene brightness used during imaging of a to-be-detected image; 
selecting a reference color card image from a preset reference color data set based on the first light source color temperature and a correspondence between the reference color card image and a second light source color temperature used during imaging of the reference color card image, wherein the preset reference color card data set stores a plurality of reference color card images and related parameter information used during imaging of each of the reference  color card images; 
and determining target image brightness of the to-be-detected image based on the first scene brightness and based on a preset functional relationship between image brightness and scene brightness;
and calibrating the to-be-detected image based on a prestored relationship between a color of a standard color image and a color of the calibration card image to obtain a calibrated image and determining a color value of the calibrated image.


Prior art Brouwer (US 2020/0324711 A1) discloses adjusting color temperature based on a calibration reference image and based on ambient lighting conditions (paragraph 0026-0027) but does not teach or suggest the limitations required by the instant application. 
Prior art Liu (US 2014/0267782 A1) discloses white balance calibration and adjusting white balance based on color temperature using reference illuminant values (Fig. 5) but does not teach or suggest the limitations required by the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696